DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Response to Arguments
Regarding the previous double patenting rejection, Applicants state that “If the rejection is maintained and the claims are deemed otherwise allowable, Applicant will consider filing a terminal disclaimer.” Applicant’s remarks have been fully considered, and the previous double patenting rejection is maintained.

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 11,236,492. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 11,236,492 recite similar subject matter and are in essence a “species” of the generic invention of application claims 1-22.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant claims 1-22 are anticipated by U.S. Patent No. 11,236,492 claims 1-22, the instant claims are not patentably distinct from U.S. Patent No. 11,236,492 claims 1-22.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites a vehicle moving the material from the target location; as the vehicle moves material to the target location: ….  The closest reference in Applicant’s specification appears [00143]: as the vehicle 115 navigates from a first target location to the second target location; however, this does not provide sufficient written description for a vehicle moving the material from the target location; as the vehicle moves material to the target location: ….

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-13, 15, 17-19, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a vehicle moving the material from the target location; as the vehicle moves material to the target location: ….  However, the limitations appear to be contradictory.  The closest reference in Applicant’s specification appears [00143]: as the vehicle 115 navigates from a first target location to the second target location; however, this does not clarify the limitations a vehicle moving the material from the target location; as the vehicle moves material to the target location: ….   Further, it is unclear whether the material is the same or different.  Claim 1 is interpreted similar to presently amended independent claims 9 and 16 “to the target location”.
Claims 2-3, 5, 7, 10-11, 13, 15, 17, 18 recite “vehicle moves material from the target location”; it is unclear to which material is being referred as material was previously introduced.
Claims 4, 7, 12, 15, 19, 22 recite the limitation the volume of material.  There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0392703 (“Sherlock”) in view of US 2020/0293059 (“Wang”), and further in view of US 2018/0245308 (“Ready-Campbell”).
As per Claim(s) 1, 9, and 16, Sherlock discloses a method for managing a material moving routine in a site, the method comprising: 
generating, by a computing device, a graphical user interface displaying a representation of the site comprising a position of vehicle capable of moving material within the site and a target location within the site for the vehicle to move material (see at least abstract, work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device, [0003]: although an articulated dump truck may track load moved from a first portion of a work site to a second portion of site, it is unknown whether a payload is moved to a pile, from a pile, with any form of granular detail outlining the volume, density, and form of material moved, [0036]: computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs, [0039], [0041], [0056]: displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile); 
a vehicle moving the material to the target location (see at least abstract: volume sensor may be configured to sense a volume of material in the implement and generate a corresponding volume data signal, [0028], [0036], [0039], [0041]); 
as the vehicle moves the material to the target location: 
receiving, at the computing device, data recorded by one or more sensors mounted to the vehicle describing a current state of the site (see at least [0028]: by tracking the location data signals 204 in real-time and associating the volume data signals 202 with location data signals 204 in real-time, and associating the operation data signal 206 with the volume data signals 202, to define an associated data input 212, tracking metrics 214 corresponding to a payload M may be generated, [0036]: the computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs. The dump position (shown in FIG. 1) following a rollback position (shown in FIG. 1b) identifies relocation of the payload M, documenting the payload's movement at a worksite from when it was initially loaded to when it was finally dumped, [0039], [0041], [0056]: This can be displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile (as shown in FIG. 4), [0061]: movement of the bucket 128 between a load position L to load a material M (FIG. 1A) and a rollback position R to carry the material M, [0065]: bucket 128 of the work vehicle 12 when the bucket 128 is in the rollback position R, the load bin 14 of the haulage work vehicle 10 when the bucket 128 is in the dump position D, and a pile 13 on the surface 11 when in the dump position D); 
modifying, based on the data recorded by the one or more sensors, the graphical user interface to display the current state of the site (see at least [0028]: by tracking the location data signals 204 in real-time and associating the volume data signals 202 with location data signals 204 in real-time, and associating the operation data signal 206 with the volume data signals 202, to define an associated data input 212, tracking metrics 214 corresponding to a payload M may be generated). 
Sherlock does not explicitly disclose a three-dimensional representation; transmitting, by the computing device, a set of instructions to cause the vehicle to the material to the target location; as the vehicle moves material to the target location based on the set of instructions: modifying, by the computing device, the set of instructions based on the received data recorded by the one or more sensors and providing the modified set of instructions to the vehicle. 
However, Wang teaches 
generating, by a computing device, a graphical user interface displaying a three-dimensional representation of the site comprising a position of vehicle capable of moving material within the site and a target location within the site for the vehicle to move material (see at least [0035]-[0036], claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material, Fig. 2, Fig. 8, Fig. 10); 
transmitting, by the computing device, a set of instructions to cause the vehicle to move  material to the target location (see at least abstract, [0039]: a control unit to control the movement of the vehicles 104 and/or implements of the vehicles 104 based at least in part on the image data collected by the vision system, claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material); 
as the vehicle moves material to the target location based on the set of instructions: 
receiving, at the computing device, data recorded by one or more sensors mounted to the vehicle (see at least [0033]-[0037], claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material, [0051]: 3D LiDAR system 406 to determine the physical location, volume, shape, contour profile, and type of material of each of the material piles 404(A)-(C)); 
modifying, based on the data recorded by the one or more sensors, the graphical user interface to display the result data (see at least [0033]-[0037], [0051]: 3D LiDAR system 406 to determine the physical location, volume, shape, contour profile, and type of material of each of the material piles 404(A)-(C), [0179], claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material).
modifying, by the computing device, the set of instructions based on the received data recorded by the one or more sensors and providing the modified set of instructions to the vehicle (see at least [0030]: series of tasks may be updated based on information and data collected by the work vehicles as tasks are completed and operations associated with each task are performed and results are logged or recorded in real-time or near real-time, [0035]-[0039]: vehicles 104 may be equipped with a vision system to monitor a physical environment and a control unit to control the movement of the vehicles 104 and/or implements of the vehicles 104 based at least in part on the image data collected by the vision system, claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material, [0054]: a separate task including multiple paths may be assigned to each of the material piles 602(A) and 602(B). Each task may be divided into multiple paths). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating transmitting, by the computing device, a set of instructions to cause the vehicle to move material to the target location; a three-dimensional representation; modifying, by the computing device, the set of instructions based on the received data recorded by the one or more sensors and providing the modified set of instructions to the vehicle as taught by Wang in order to achieve the objective such as leveling, spreading, grading, etc.
Sherlock does not explicitly disclose a representation of a movement of a tool overlaying the representation of the site, the representation of the movement of the tool divided into a plurality of movement portions showing a movement of the material by the tool.  
However, Ready-Campbell teaches a representation of a movement of a tool overlaying the representation of the site, the representation of the movement of the tool divided into a plurality of movement portions showing a movement of the material by the tool (see at least abstract, [0062]-[0063]: excavation vehicle 115 follows the first target tool path 422 and adjusts 424 the tool to a grade position to grade the ground surface at a shallow depth. At the conclusion of the grading routine, the excavation vehicle 115 continues along the first target tool path 422 and adjusts 426 the tool to a dig position at a deeper depth below the ground surface than the grade position. After executing the digging routine, the excavation vehicle 115 adjusts 428 the tool to a check position to execute a volume check routine. From the volume check routine, the excavation vehicle 115 determines that the volume of earth in the tool is sufficient to be dumped, the excavation vehicle 115 navigates to the dump pile 410 and dumps 430 the contents of the tool. After dumping the contents of the tool, the excavation vehicle 115 returns 432 the tool to the dig position and proceeds to conclude the first target tool path 422, [0064]: excavation vehicle 115 resets 434 the tool to the grade position follows a second, deeper target tool path 436 and adjusts 438 the tool to a second dig position to dig at that second, greater depth. The excavation vehicle 115 then follows the same process outlined above, adjusting 440 the tool to the same (or a different) check position, dumping 430 the contents of the tool, and returning 442 the tool to the second dig position, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating a representation of a movement of a tool overlaying the representation of the site, the representation of the movement of the tool divided into a plurality of movement portions showing a movement of the material by the tool as taught by Ready-Campbell in order to reduce cost of excavating a site and improve overall quality of an excavation routine.

As per Claim(s) 2, 10, and 17, Sherlock discloses wherein the computing device continuously receives the data recorded by the one or more sensors as the vehicle moves material from the target location and modifies the graphical user interface continuously as the vehicle moves material from the target location (see at least abstract, work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device, [0003]: although an articulated dump truck may track load moved from a first portion of a work site to a second portion of site, it is unknown whether a payload is moved to a pile, from a pile, with any form of granular detail outlining the volume, density, and form of material moved, [0036]: computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs, [0039], [0041], [0056]: displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile).

As per Claim(s) 3, 11, and 18, Sherlock discloses wherein the graphical user interface further displays a view of the representation of the site, the method further comprising: 
receiving data recorded by one or more sensors mounted to the vehicle describing a current position of the vehicle and material moving tool coupled to the vehicle in the site (see at least abstract: work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device; location tracker may be configured to generate a location data signal indicative of the location of the implement, [0013]-[0014]: user input interface displays the associated volume data, location data, and operation data from one or more of the work vehicle, the haulage vehicle, other haulage vehicles, and other work vehicles within a worksite area, [0028], [0031], [0056]: user input interface displays the associated volume data, location data, and operation data from one or more of the work vehicle, the haulage vehicle, other haulage vehicles and other work vehicles within a worksite area. The user input interface 46 may display this data in real-time, or alternatively updated at time intervals. This can be displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile); and 
as the vehicle moves material from the target location, modifying the graphical user interface to display the current position of the vehicle and the material moving tool based on the data describing the current position of the vehicle and material moving tool coupled to the vehicle in the site (see at least abstract: work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device; location tracker may be configured to generate a location data signal indicative of the location of the implement, [0013]-[0014]: user input interface displays the associated volume data, location data, and operation data from one or more of the work vehicle, the haulage vehicle, other haulage vehicles, and other work vehicles within a worksite area, [0028], [0031], [0056]: user input interface displays the associated volume data, location data, and operation data from one or more of the work vehicle, the haulage vehicle, other haulage vehicles and other work vehicles within a worksite area. The user input interface 46 may display this data in real-time, or alternatively updated at time intervals. This can be displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile). 
Sherlock does not explicitly disclose displays a side-profile view. 
However, Wang teaches wherein the graphical user interface further displays a side-profile view of the representation of the site (see at least Fig. 2, Fig. 7, [0035]-[0037], [0055]-[0057]), the method further comprising: 
receiving data recorded by one or more sensors mounted to the vehicle describing a current position of the vehicle and material moving tool coupled to the vehicle in the site (see at least [0035]-[0037]: real-life physical location of the OOI using the depth data and/or the 3D point cloud data of the scene constructed via the stereo vision system. For instance, the vehicle may translate the pixel position to the physical environment based on the 3D point cloud data of the scene. In the situation where multiple OOIs are located within an area, the vehicle may also determine relative placement or distances between the OOIs using the 3D point cloud data and the pixel distance determined from the 2D data, [0163], [0172]); and 
as the vehicle moves material from the target location, modifying the graphical user interface to display the current position of the vehicle and the material moving tool based on the data recorded by the one or more sensors mounted to the vehicle (see at least [0035]-[0037]: real-life physical location of the OOI using the depth data and/or the 3D point cloud data of the scene constructed via the stereo vision system. For instance, the vehicle may translate the pixel position to the physical environment based on the 3D point cloud data of the scene. In the situation where multiple OOIs are located within an area, the vehicle may also determine relative placement or distances between the OOIs using the 3D point cloud data and the pixel distance determined from the 2D data, [0163], [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating displaying a side-profile view as taught by Wang in order to assist the user and help achieve the objective such as leveling, spreading, grading, etc.

As per Claims 4, 12, and 19, Sherlock discloses 
performing excavation of a volume of each from a second target location (see at least abstract), 
the method further comprising: 
receiving second data recorded by the one or more sensors indicating that the vehicle has navigated to the second target location (abstract, work vehicle for tracking a payload through a dump cycle having an implement, a volume sensor, a location tracker, an operation sensor, and a computing device, [0003]: although an articulated dump truck may track load moved from a first portion of a work site to a second portion of site, it is unknown whether a payload is moved to a pile, from a pile, with any form of granular detail outlining the volume, density, and form of material moved, [0036]: computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs, [0039], [0041], [0056]: displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile); 
modifying the graphical user interface to display the position of the vehicle at the second target location abstract, work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device, [0003]: although an articulated dump truck may track load moved from a first portion of a work site to a second portion of site, it is unknown whether a payload is moved to a pile, from a pile, with any form of granular detail outlining the volume, density, and form of material moved, [0036]: computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs, [0039], [0041], [0056]: displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile); and 
as the vehicle moves material from the second target location, modifying, based on the second data recorded by the one or more sensors, the graphical user interface to display the second target location, a current depth of the second target location, a position of the vehicle relative to the second target location, and an updated height of the of the pile of material, wherein the height of the pile of material is updated based on the volume of material moved from the second target location (see at least abstract, work vehicle for tracking a payload through a dump cycle having am implement, a volume sensor, a location tracker, an operation sensor, and a computing device, [0003]: although an articulated dump truck may track load moved from a first portion of a work site to a second portion of site, it is unknown whether a payload is moved to a pile, from a pile, with any form of granular detail outlining the volume, density, and form of material moved, [0036]: computing device 144 tracks movement of the implement 128 (e.g. in an excavator, the carriage may turn a full circle to load the payload from a first position and dump the payload to a second position in a pile 13 while remaining stationary), associating location data with a first position of implement 128 wherein loading of the material occurs, and a second location of implement 128 wherein dumping of the material occurs, [0039], [0041], [0056]: displayed in chartable tables, or alternatively in graphical format displaying movement of payloads across a worksite, color-coding changes, or lines in topography 296 to indicate the depth of trench, or a height of a pile). 
Sherlock does not explicitly disclose wherein the computing device transmits a second set of instructions for the vehicle to move material from a second target location.
However, Wang teaches wherein the processor transmits a second target tool path with operations for the ESV to perform to material spreading from a second target location (see at least abstract, claims 8-10), wherein the computing device transmits a second set of instructions for the vehicle to move material from a second target location (see at least claims 8-10), the method further comprising: receiving second data recorded by the one or more sensors indicating that the vehicle has navigated to the second target location (see at least [0167]-[0168]: spreading parameters 2626 may be user defined based on the site or terrain data. In some cases, the spreading parameters 2626 may include a finishing or spreading height profile, spreading depth, among others. The image data 2628 may include the 2D image data and/or the 3D cloud point data collected by the vehicles performing the operations. In some instances, the image data 2628 may be used by the OOI detection module 2618 and/or the task generation module 2620. The progress and result data 2624 may include the data associated with the terrain after the spreading operations are completed, [0179]: user interface module 2708 may display the site or terrain data 2722 as well as vehicle data 2724 to assist the user in defining the spreading parameters. The user interface module 2708 may also present the progress and result data 2720 to the user such that the user may determine if the results of the spreading operations are acceptable, claim 6); 
modifying the graphical user interface to display the position of the vehicle at the second target location (see at least [0167]-[0168]: spreading parameters 2626 may be user defined based on the site or terrain data. In some cases, the spreading parameters 2626 may include a finishing or spreading height profile, spreading depth, among others. The image data 2628 may include the 2D image data and/or the 3D cloud point data collected by the vehicles performing the operations. In some instances, the image data 2628 may be used by the OOI detection module 2618 and/or the task generation module 2620. The progress and result data 2624 may include the data associated with the terrain after the spreading operations are completed, [0179]: user interface module 2708 may display the site or terrain data 2722 as well as vehicle data 2724 to assist the user in defining the spreading parameters. The user interface module 2708 may also present the progress and result data 2720 to the user such that the user may determine if the results of the spreading operations are acceptable); and 
as the vehicle moves material from the second target location, modifying, based on the second data recorded by the one or more sensors, the graphical user interface to display the second target location, a current depth of the second target location, a position of the vehicle relative to the second target location, and an updated height of the of the pile, wherein the height of the pile is updated based on the volume of material moved from the second target location (see at least [0167]-[0168]: spreading parameters 2626 may be user defined based on the site or terrain data. In some cases, the spreading parameters 2626 may include a finishing or spreading height profile, spreading depth, among others. The image data 2628 may include the 2D image data and/or the 3D cloud point data collected by the vehicles performing the operations. In some instances, the image data 2628 may be used by the OOI detection module 2618 and/or the task generation module 2620. The progress and result data 2624 may include the data associated with the terrain after the spreading operations are completed, [0179]: user interface module 2708 may display the site or terrain data 2722 as well as vehicle data 2724 to assist the user in defining the spreading parameters. The user interface module 2708 may also present the progress and result data 2720 to the user such that the user may determine if the results of the spreading operations are acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating that the computing device transmits a second set of instructions for the vehicle to move material from a second target location as taught by Wang in order to better achieve the objective such as leveling, spreading, grading, etc.

As per Claim(s) 5, 13, and 20, Sherlock does not explicitly disclose wherein the graphical user interface further displays a representation of a ground surface of the site and one or more of the following features: a representation of a range of motion of a material moving tool coupled to the vehicle and the vehicle overlaying the representation of the ground surface; a three-dimensional representation of a previous target location overlaying the representation of the ground surface; and a representation illustrating continuous movement of the material moving tool as the vehicle executes the set of instructions to move material from the target location. 
However, Wang teaches wherein the graphical user interface further displays a representation of a ground surface of the site and one or more of the following features: a representation of a range of motion of a material moving tool coupled to the vehicle and the vehicle overlaying the representation of the ground surface; a three-dimensional representation of a previous target location overlaying the representation of the ground surface; and a representation illustrating continuous movement of the material moving tool as the vehicle executes the set of instructions to move material from the target location (see at least [0167]-[0168]: spreading parameters 2626 may be user defined based on the site or terrain data. In some cases, the spreading parameters 2626 may include a finishing or spreading height profile, spreading depth, among others. The image data 2628 may include the 2D image data and/or the 3D cloud point data collected by the vehicles performing the operations. In some instances, the image data 2628 may be used by the OOI detection module 2618 and/or the task generation module 2620. The progress and result data 2624 may include the data associated with the terrain after the spreading operations are completed, [0179]: user interface module 2708 may display the site or terrain data 2722 as well as vehicle data 2724 to assist the user in defining the spreading parameters. The user interface module 2708 may also present the progress and result data 2720 to the user such that the user may determine if the results of the spreading operations are acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating wherein the graphical user interface further displays a representation of a ground surface and one or more of the following features: a representation of a range of motion of a material moving tool coupled to the vehicle and the vehicle overlaying the representation of a ground surface of the site; a three-dimensional representation of a previous target location overlaying the representation of the ground surface; and a representation illustrating continuous movement of the material moving tool as the vehicle executes the set of instructions to move material from the target location as taught by Wang in order to assist the user and better achieve the objective such as leveling, spreading, grading, etc.

As per Claim(s) 6, 14, and 21, Sherlock does not explicitly disclose responsive to receiving data recorded by one or more sensors mounted to the vehicle as the vehicle moves material, generating a notification comprising one or more of: a warning message; an error message; a fatal error alert; an informational message; and an interactive message, wherein the interactive message displays a prompt for an operator to provide additional information regarding the set of instructions. 
However, Wang teaches responsive to receiving data recorded by one or more sensors mounted to the vehicle as the vehicle moves material, generating a notification comprising one or more of: a warning message; an error message; a fatal error alert; an informational message; and an interactive message, wherein the interactive message displays a prompt for an operator to provide additional information regarding the set of instructions (see at least [0114]: vehicle may detect the presence of the dump truck, presence of the OOI, or receive a notification from the dump/rock truck, [0131]: data sent may include an alert or notification for an operator to review the progress and result data and sign off that the spreading operations associated with the region or area are complete, [0167]-[0168]: spreading parameters 2626 may be user defined based on the site or terrain data. In some cases, the spreading parameters 2626 may include a finishing or spreading height profile, spreading depth, among others. The image data 2628 may include the 2D image data and/or the 3D cloud point data collected by the vehicles performing the operations. In some instances, the image data 2628 may be used by the OOI detection module 2618 and/or the task generation module 2620. The progress and result data 2624 may include the data associated with the terrain after the spreading operations are completed, [0179]: user interface module 2708 may display the site or terrain data 2722 as well as vehicle data 2724 to assist the user in defining the spreading parameters. The user interface module 2708 may also present the progress and result data 2720 to the user such that the user may determine if the results of the spreading operations are acceptable).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating, responsive to receiving data recorded by one or more sensors mounted to the vehicle as the vehicle moves material, generating a notification comprising one or more of: a warning message; an error message; a fatal error alert; an informational message; and an interactive message, wherein the interactive message displays a prompt for an operator to provide additional information regarding the set of instructions as taught by Wang in order for an operator to review progress and result data, and to better achieve the objective such as leveling, spreading, grading, etc.

As per Claim(s) 8, Sherlock does not explicitly disclose accessing the set of instructions to be executed by the vehicle, wherein the set of instructions define operations for moving material at the target location; and generating the representation of the planned movement of the tool by determining a visual representation of the accessed set of instructions.  
However, Wang teaches accessing the set of instructions to be executed by the vehicle, wherein the set of instructions define operations for moving material at the target location (see at least [0033]-[0037], [0051], [0179], claim 8: causing a vehicle to perform operations associated with the first spreading path, the operations including spreading at least a portion of first material of the first material pile and at least a portion of second material of the second material pile along the first spreading path; and collecting terrain data associated with a surface of the terrain of the region while spreading the material).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating accessing the set of instructions to be executed by the vehicle, wherein the set of instructions define operations for moving material at the target location as taught by Wang in order to achieve an objective such as leveling, spreading, grading, etc.
However, Ready-Campbell teaches generating the representation of the planned movement of the tool by determining a visual representation of accessed set of instructions (see at least abstract: Based on the collected data, the excavation vehicle executes instructions to carry out an excavation routine. The excavation vehicle is also able to carry out numerous other tasks, such as checking the volume of excavated earth in an excavation tool, and helping prepare a digital terrain model of the site as part of a process for creating the excavation routine, [0062]-[0064]: FIG. 4 may be a visual representation of the coordinate space from a digital file detailing the excavation routine. In this example, the excavation routine includes a planned excavation of a hole and the area surrounding the hole. In the digital file, the site 402 is represented as bounded by the site boundary 404, [0082], [0084]-[0085]: earth removal routine).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating generating the representation of the planned movement of the tool by determining a visual representation of accessed set of instructions as taught by Ready-Campbell in order to reduce cost of excavating a site and improve overall quality of an excavation routine.

Claim(s) 7, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sherlock in view of Wang in view of Ready-Campbell, and further in view of US 2012/0330550 (“Jensen”).
As per Claim(s) 7, 15, and 22, Sherlock does not explicitly disclose computing one or more material moving metrics based on the volume of material moved from the target location and an amount of time that the vehicle to has spent moving material from the target location; and generating graphic elements of the graphical user interface to display the computed material moving metrics using a first subset of graphical representations and a second set of numerical metrics. 
However, Jensen teaches computing one or more material moving metrics based on the volume of material moved from the target location and an amount of time that the vehicle to has spent moving material from the target location; and generating graphic elements of the graphical user interface to display the computed material moving metrics using a first subset of graphical representations and a second set of numerical metrics (see at least [0040]-[0043]: the efficiency may indicate a fuel efficiency determined based on the amount of fuel used to travel the particular path divided by the time elapsed to travel the particular path (e.g., the fuel burn rate), or based on the amount of payload moved along the particular path divided by the amount of fuel used to travel the particular path. The productivity may be determined based on the amount of payload moved along the particular path divided by the time elapsed to travel the particular path (e.g., the rate of material moved); values for efficiency and/or productivity of the machine 20 for the particular path may also be displayed adjacent the three-dimensional visualization and may show to the operator how the values for efficiency and/or productivity have changed as the trajectory and/or grade changed over the period of time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Sherlock by incorporating computing one or more material moving metrics based on the volume of material moved from the target location and an amount of time that the vehicle to has spent moving material from the target location; and generating graphic elements of the graphical user interface to display the computed material moving metrics using a first subset of graphical representations and a second set of numerical metrics as taught by Jensen in order to show the operator how the values for efficiency and/or productivity have changed as the trajectory and/or grade changed over the period of time so that the operator may be able to evaluate the efficiency and/or productivity of the machine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20180210454, US 711310, US 20210355651, US 10860016, US 20100161183, US 20200089222.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668